DETAILED ACTION
Examiner acknowledges the reply filed 2/10/2022, in response to the restriction requirement mailed 12/13/2021.
Claims 1, 2, 4-8, 10, 12-14, 18-20, 22, 24, 26, 29, and 30 are pending. 
Claim 30 has been withdrawn from further consideration for the reasons set forth below.
Claims 1, 2, 4-8, 10, 12-14, 18-20, 22, 24, 26, and 29 are being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group 1 (claims 1, 2, 4-8, 10, 12-14, 18-20, 22, 24, 26, and 29) without traverse in the reply filed on 2/10/2022 is acknowledged.
Claim 30 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/10/2022.
Examiner acknowledges Applicants’ election of the following representative species
Diluent- water
Solvent- tert-butyl alcohol
penetration enhancing agent- ethoxydiglycol
skin brightening agent- tetrapeptide-30
skin renewal agent- tripeptide-1
thickening agent- polyacrylate crosspolymer -6 
anti-irritant- hydroxyphenyl propamidobenzoic acid
chelating agent- EDTA
active pharmaceutical ingredient (API)- salicylic acid
Claims 1, 2, 4-8, 10, 12-14, 18-20, 22, 24, 26, and 29 read on the elected species.

Claim Objections
Claims 8, 10, 12, 14, 16, 18, and 19 are objected to because of the following informalities:  
Claims 8, 10, 12, 14, 16, and 18 should be amended to recite “X% to about X%”. 
Claim 19 should be amended to recite “wherein the composition comprises the API, and the API is selected from the group consisting of salicylic acid, nitric oxide (NO)[[NO]]-releasing compound, and a combination thereof”.
Appropriate correction is required.

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01. 

Sequence Compliance
This application is objected to because the peptide sequence on page 5, para. [0022] is not associated with a sequence identifier (a SEQ ID NO).  All sequences longer than ten nucleotides or four amino acids referenced in the specification must include a SEQ ID NO and must be included in the Sequence Listing.  See MPEP § 2421-2422.  Applicant must amend the specification in response to this office action and must confirm that all peptide sequences of the specification are included in the sequence listing.  Examiner requests that the Applicants review the specification to confirm that all of the peptides, as required, comply with MPEP § 2421-2422.
Please see the tetrapeptide- PKEK on p. 5.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-8, 10, 12-14, 18-20, 22, 24, 26, and 29 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description  requirement "by describing the invention, with all its claimed limitations,  not that which makes it obvious," and by using "such descriptive means as  words, structures, figures, diagrams, formulas, etc., that set forth the  claimed invention."   Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.”   Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP 2163. 
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:
“A written description of an invention  involving a chemical genus, like a description of a chemical species,  'requires a precise definition, such as by structure, formula, [or] chemical  name,' of the claimed subject matter sufficient to distinguish it from other  materials.  Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606;   In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus. . . .").  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163.   The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163.   If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic.  In Gosteli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus.   In re Gosteli, 872 F.2d at 1012, 10 USPQ2d at 1618.  
For written description, the analysis considers
(a) Actual reduction to practice, 
(b) Disclosure of drawing or structural chemical formulas, 
(c) Sufficient relevant identifying characteristic in the way of complete/partial structure or physical and/or chemical properties, functional characteristics when coupled with known or disclosed and 
(d) Representative number of examples.
In the instant case, the claims are drawn to a composition comprising: a diluent, a solvent, a penetration enhancing agent, a skin brightening agent, a skin renewal agent, a thickening agent, an anti-irritant, a chelating agent, optionally an active pharmaceutical ingredient (API), optionally a pH adjustment agent, and optionally a preservative.
The claims encompass numerous penetration enhancing agents, skin brightening agents, skin renewal agents, thickening agents, active pharmaceutical ingredient (API), and combinations thereof.  However, the specification is very limited as to teaching specific compounds that fall within each of these claim terms.  The specification does not define the claim terms penetration enhancing agents, skin brightening agents, skin renewal agents or thickening agents.  Para. [0021] of the specification states that penetration enhancing agents include glycol ethers, such as ethoxydiglycol.  Skin brightening agents include “peptide compositions” such as tetrapeptide-30 (PKEK).  Skin  renewal agents include “peptide compositions” such as tetrapeptide-1.  Thickening agents include polyacrylate polymers (para. [0024]).  The specification states that examples of APIs include, but are not limited to, antimicrobial agents, anti-acne agents, anti-inflammatory agents, analgesic agents, anesthetic agents, antihistamine agents, antiseptic agents, immunosuppressants, antihemorrhagic agents, vasodilators, wound healing agents, anti-biofilm agents, and any combination thereof (para. [0029]).
Examiner expressly notes that the instant compositions are not limited to any type of administration thus they can be administered orally, parenterally, topically, etc.
 (a)  Actual reduction to practice/ (b) disclosure of drawing or structural chemical formulas:
The specification reduced to practice only one specific composition that falls within the instant claim scope:

    PNG
    media_image1.png
    788
    652
    media_image1.png
    Greyscale
	 
(c) Sufficient relevant identifying characteristic in the way of complete/partial structure or physical and/or chemical properties, functional characteristics when coupled with known or disclosed: and (d) Representative number of examples:
The invention involves an unlimited number of penetration enhancing agents, skin brightening agents, skin renewal agents, thickening agents, and combinations thereof. However, the specification only provides guidance for a single combination of compounds composition.
Examiner notes that the route of administration (topical vs. oral vs. injectable) of a composition also plays a critical role in the specific components and combinations thereof that can be used in the claimed compositions.
As stated earlier, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It must not be forgotten that the MPEP states that if a biomolecule is described only by a functional characteristic (e.g., reduces a side effect associated with the other anticancer agent) and/or a functional/structural characteristic without any disclosed correlation between function and structure of the biomolecule beyond the examples presented, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”  MPEP 2163.  Here, though the claims may recite some functional characteristics, and even some generic structural features and several distinct species are given (e.g. formulations set forth in Table 1), the claims lack written description because there is no disclosure of a correlation between function and structure of the penetration enhancing agents, skin brightening agents, skin renewal agents, thickening agents, APIs beyond those disclosed in the examples in the specification.  This is further complicated by specific route of administration of the composition.  For instance, but not limited to, penetration enhancing agents for oral administration would likely be different than that those used in a composition for topical administration due to the differences in the gastrointestinal route versus topical/skin.  Similarly, but not limited to, thickeners for oral administration may include cornstarch or pectin which would be different than thickeners used for topical administration.  It is further noted that certain components may not be chemically/physically compatible due to differences in pH, hydrophobic/hydrophobic, or solubility requirements.   Please also refer to the following indefinite rejection for further discussion. Accordingly, there are not only many distinct components (penetration enhancing agents, skin brightening agents, skin renewal agents, thickening agents, APIs), there are also numerous combinations of components that fall within the instant claim scope to give rise to a composition.  The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.   See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate").  
The skilled artisan cannot extrapolate to the myriad compositions that fall within the instant claim scope based on a single formulation that was reduced to practice.
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-8, 10, 12-14, 18-20, 22, 24, 26, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of claim 1 and dependent claims 2, 4-8, 10, 12-14, 18-20, 22, 24, 26, and 29) are deemed to be indefinite.  The claim recites the terms “skin brightening agent: and “skin renewal agent”.  These terms are relative terms which renders the claims indefinite. The terms “skin brightening agent: and “skin renewal agent” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The skilled artisan is not apprised of compounds that fall within and those compounds that fall outside of the claim scope.  Claim clarification is required.

The metes and bounds of claim 2 are deemed to be indefinite.  Claim 2 recites “further comprising L-arginine and/or L-citrulline and/or esters and/or derivatives thereof”.  The claim recites “and/or” twice within the claim and thus rendering the claim indefinite because the skilled artisan is not apprised of compounds that are within the claim scope and those that fall outside of the claim scope.
In order to overcome the instant rejection, Examiner recommends that applicant amend the claim as follows, or in a similar manner:
“further comprising L-arginine, , thereof or 

The metes and bounds of claim 19 are deemed to be indefinite.  Claim 19 recites “wherein the composition comprises the API and the API is salicylic acid and/or a NO-releasing compound”.  The claim is deemed to be indefinite due to alternative claim interpretation.  Specifically, inclusion of the phrase and/or renders the claim indefinite because it is unclear if the scope intends for salicylic acid to also function as a NO-releasing compound.  Alternatively, the API is selected from two different compounds: salicylic acid OR a NO-releasing compound.
In order to overcome the instant rejection, Examiner recommends that applicant amend the claim as follows, or in a similar manner: 
19. The composition of claim 1, wherein the composition comprises the API, and the API is selected from the group consisting of salicylic acid, nitric oxide (NO)[[NO]]-releasing compound ], and a combination thereof”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-8, 10, 12, 14, 16, 18-20, 24, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dilallo et al. (U.S. 2008/01017679).
Dilallo et al. teach skin  care compositions disclosed herein include, at a minimum, safe and effective amounts of at least one wrinkle reduction agent, which is a hexapeptide, and a natural exfoliating complex. The skin care compositions provide natural skin exfoliation, reduce fine lines and wrinkles, and improve skin elasticity and firmness (abstract).  Specific formulations are found throughout the examples.  Example 3 teaches an eye serum comprising water (diluent) at 52.7% (w/w), glycerin (solvent) at 20%, ethoxydiglycol (glycol ether; penetration enhancing agent) at .05%, hexapeptide-3 (skin brightening agent) at 10%,  willow bark extract (skin renewal agent; para. [0027]) at 0.2%,  dimethicone copolyol (thickening agent) at 1%, butylene glycol (anti-irritant) at 2%, triethanolamine (chelating agent) at 0.28%, and methylparaben (preservative) at 1%. Accordingly, the limitations of claims 1, 4, 6, 7, 10, 12, 14, 16, 18, and 24.  Regarding claim 2, Dilallo et al. teach that water soluble conditioning agents include arginine can be included in the skin care compositions (para. [0048]. Regarding claim 8, the ethoxydiglycol (glycol ether; penetration enhancing agent) is present in Example 3 at 0.5% which reads on about 1% w/w.
Regarding claim 19, the skin care compositions can include anti-acne actives include the keratolytics such as salicylic acid (para. [0050]).  Regarding claim 20, Dilallo et al. teach that willow bark extract is an anti-acne active component.  Example 3 teaches a composition comprising 0.2% (w/w) of willow bark extract.  Regarding claim 22, Dilallo et al. teach that the skin compositions can include a pH adjustor (para. [0036]).  The reference does not explicitly teach a concentration for the pH adjustment agent.  This is deemed to be routine optimization on the part of the artisan of ordinary skill in the field of cosmetics and pharmaceuticals.  Regarding claim 26, the eye serum of Example 3 is deemed to read on a “kit”.
Accordingly, claims 1, 2, 4, 6-8, 10, 12, 14, 16, 18-20, 24, and 26 are anticipated by Dilallo et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4-8, 10, 12, 14, 16, 19-20, 22, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (U.S. 2006/0110415).
Gupta et al. teach topical compositions containing esters of hydroxy acids and their application in the deep-penetration delivery of beneficial cosmetic and pharmaceutical agents (abstract).  Specific formulations are found throughout the examples.  Example 6 teaches an anti-inflammatory acne cream comprising Water 53.9% (w/w) (diluent); Glyceryl Stearate (and) polyethylene glycol PEG-100 Stearate 4.0% (solvent); Phenoxyethanol 0.7% (glycol ether; penetration enhancer); Chlorphenesin 0.3% (preservative); Sodium Hydroxide 0.5% (pH adjustment agent); Magnolol 0.2% (anti-irritant- reduces redness/soothes skin); Boswellia Serrata 0.5% (skin renewal - improve elasticity and minimize wrinkles); Shea butter 2.0% (skin brightener - moisturizer/hydrates skin); Cyclomethicone, Dimethicone Crosspolymer 2.0% (thickening agent); Salicylic Acid 2.0% (API); and Polyacrylamide 2.0% (polyacrylate polymer; thickening agent).
However, the composition of Example 3 does not expressly include a chelating agent.
Gupta et al. teach that the cosmetically acceptable compositions may include chelating agents (para. [0079]).  It would have been obvious to one of ordinary skill in the art to have included a chelator in the composition of Example 6.  The skilled artisan would have had a reasonable expectation of success because Gupta et al. explicitly taught inclusion of chelating agents in the skin care compositions.  Accordingly, a composition of claim 1 is rendered obvious.
Regarding claim 4, the composition of Example 6 comprises the diluent water at 53.9% w/w.  Regarding claim 5, Gupta et al. teach that the cosmetically acceptable compositions may contain water and also any cosmetically acceptable solvent. Examples of acceptable solvents include, but are not limited to monoalcohols, such as alkanols having 1 to 8 carbon atoms (like ethanol, isopropanol, benzyl alcohol and phenylethyl alcohol) polyalcohols (para. [0082).  Regarding 6, the composition of Example 6 comprises the solvent Glyceryl Stearate (and) polyethylene glycol PEG-100 Stearate at 4% w/w.  Regarding claims 7 and 8, the composition comprises the penetration enhancer Phenoxyethanol,  a glycol ether, at 0.7% w/w [reads on about 1%].  Regarding 10, the composition of Example 6 comprises the skin brightener, Shea butter - which moisturizer/hydrates skin at 2.0% w/w. Regarding 12, the composition the skin renewal agent, Boswellia Serrata - which improve elasticity and minimize wrinkles at 0.5% w/w. Regarding claims 13 and 14, the composition comprises the thickening agent Polyacrylamide, a polyacrylate polymer, at 2% w/w.  The composition also comprises the thickening agent Cyclomethicone, Dimethicone Crosspolymer at 2%. Regarding 16, the composition of Example 6 comprises the anti-irritant, Magnolol at 0.2% w/w.  Regarding claims 19 and 20, the composition comprises the API salicylic acid at 2% w/w.   Regarding claim 22, the composition comprises the pH adjustment agent Sodium Hydroxide, at 0.5% w/w.  Regarding claim 24, the composition comprises the preservative Chlorphenesin, at 0.3% w/w.  Regarding claim 26, the formulations set forth in the examples of Gupta et al. are deemed to read on a “kit”.
Accordingly, claims 1, 4-8, 10, 12, 14, 16, 19-20, 22, 24, and 26 are rendered obvious by the teachings of Gupta et al.

Conclusion
Claims 1, 2, 4-8, 10, 12-14, 18-20, 22, 24, 26, 29, and 30 are pending.   Claims 1, 2, 4-8, 10, 12-14, 18-20, 22, 24, 26, and 29 are rejected.  Claim 30 is withdrawn.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654